                Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 1 of 53


 1   FRIEDMAN KAPLAN SEILER & ADELMAN LLP
     Edward A. Friedman*
 2
     efriedman@fklaw.com
 3   Robert J. Lack*
     rlack@fklaw.com
 4
     7 Times Square
 5   New York, NY 10036-6516
     Telephone: (212) 833-1100
 6
     Facsimile: (212) 833-1250
 7   *Pro hac vice application to be filed
 8   DIAMOND McCARTHY LLP
 9   Allan B. Diamond*
     adiamond@diamondmccarthy.com
10   909 Fannin Street, 37th Floor
     Houston, TX 77010
11   Telephone: (713) 333-5100
     Facsimile: (713) 333-5199
12   *Pro hac vice application to be filed
13
     DIAMOND McCARTHY LLP
14   Ryan M. Lapine (Cal. Bar No. 239316)
     ryan.lapine@diamondmccarthy.com
15   333 S. Hope Street, Suite 4050
16   Los Angeles, CA 90071
     Telephone: (424) 278-2335
17   Facsimile: (424) 278-2339
18   Attorneys for Plaintiffs Marc S. Kirschner,
19   as Trustee for the NWHI Litigation Trust,
     and Wilmington Savings Fund Society,
20   FSB, as successor indenture trustee
21
                              UNITED STATES DISTRICT COURT
22
                            CENTRAL DISTRICT OF CALIFORNIA
23
24   MARC S. KIRSCHNER, as Trustee for             Case No.
     the NWHI LITIGATION TRUST, and
25   WILMINGTON SAVINGS FUND                       COMPLAINT
26   SOCIETY, FSB, as successor indenture
     trustee for the 6.875% Senior Notes due       [Constructive and Intentional Fraudulent
27   2019, the 8.25% Senior Notes due 2019,        Conveyance]
     and the 6.125% Senior Notes due 2034 of
28                                                 JURY TRIAL DEMANDED
     Case No.                                                                   COMPLAINT
     3507555.1
                Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 2 of 53


1    Nine West Holdings, Inc.,
2                                Plaintiffs,
3
                     -against-
4
     ROBECO CAPITAL GROWTH FUNDS
5    – ROBECO BP US PREMIUM
     EQUITIES f/k/a BOSTON PARTNERS
6    US PREMIUM EQUITY FUND,
7
                                 Defendant.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
     Case No.                                                                   COMPLAINT
     3507555.1
                Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 3 of 53


1                                                TABLE OF CONTENTS
2                                                                                                                               Page
3    NATURE OF THE ACTION ..................................................................................... 1
4    JURISDICTION AND VENUE ................................................................................. 4
5    PARTIES..................................................................................................................... 4
6    BACKGROUND ON JONES GROUP AND THE 2014
          TRANSACTION.......................................................................................... 11
7
                 A.       The Poor Performance of Jones Group in Advance of the
8                         2014 Transaction................................................................................ 11
9                B.       Jones Group Directors and Officers Struggle to Find an
                          Exit Strategy ...................................................................................... 12
10
                 C.       Jones Group Directors and Officers, and Sycamore, Plan a
11                        Transaction That Will Benefit Them at the Expense of
                          NWHI and Its Creditors ..................................................................... 16
12
                 D.       Jones Group Directors and Officers Allow Sycamore to
13                        Reverse-Engineer Its Valuations to Arrive at Desired
                          Valuation Splits between RemainCo and the Carve-Out
14                        Businesses .......................................................................................... 19
15               E.       Jones Group Management and Sycamore Exaggerate
                          RemainCo’s Estimated 2013 EBITDA.............................................. 21
16
                 F.       Jones Group Directors and Officers Stand by as Sycamore
17                        Prepares Forecasts Inconsistent with Jones Group’s
                          Performance ....................................................................................... 23
18
                 G.       Jones Group’s Directors and Officers Fail to Protect the
19                        Company When Sycamore Substitutes More Debt for
                          Equity ................................................................................................. 29
20
                 H.       Sycamore Withholds Its Lower “Base Case” Projections
21                        from Duff & Phelps, and Duff & Phelps Uses Sycamore’s
                          Manipulated “Upside” Projections in Its Solvency Opinion ............. 33
22
                 I.       A Realistic Analysis Would Have Shown That the 2014
23                        Transaction Would Render NWHI Insolvent .................................... 35
24               J.       The 2014 Transaction Closes............................................................. 36
25               K.       RemainCo’s Disastrous Post-LBO Performance
                          Corroborates the Contemporaneous Evidence That
26                        Sycamore’s Projections Were Unrealistic and Unreliable ................ 40
27               L.       Sycamore Takes Dividends from the Carve-Out Businesses
                          Shortly After Closing and Then Resells the Carve-Out
28                        Businesses to Third Parties at Massive Profits .................................. 43
                                                                    -i-
     Case No.                                                                                                         COMPLAINT
     3507555.1
                Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 4 of 53


1                M.     Insolvent NWHI Sinks into Bankruptcy ............................................ 44
2    CLAIM I Avoidance and Recovery of the Shareholder Transfers
          as Constructive Fraudulent Conveyances .................................................... 45
3
     CLAIM II Avoidance and Recovery of the Shareholder Transfers as
4         Intentional Fraudulent Conveyances............................................................ 46
5    PRAYER FOR RELIEF............................................................................................ 48
6    JURY TRIAL DEMAND ......................................................................................... 49
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            -ii-
     Case No.                                                                                           COMPLAINT
     3507555.1
                Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 5 of 53


1            Plaintiffs Marc S. Kirschner, as Trustee (the “Litigation Trustee”) for the
2    NWHI Litigation Trust (the “Litigation Trust”), and Wilmington Savings Fund
3    Society, FSB, as successor indenture trustee (the “Indenture Trustee”) for the 6.875%
4    Senior Notes due 2019, the 8.25% Senior Notes due 2019, and the 6.125% Senior
5    Notes due 2034 of Nine West Holdings, Inc., allege, upon knowledge as to the
6    Litigation Trust and Indenture Trustee and upon information and belief (based on
7    review of documents, deposition testimony, and other materials produced in the Nine
8    West Holdings, Inc. bankruptcy case and additional investigation by Plaintiffs’
9    counsel) as to all other matters:
10                                   NATURE OF THE ACTION
11                   On April 8, 2014, the fashion company The Jones Group Inc. (“Jones
12   Group,” or the “Company”) consummated a series of transactions that rendered it
13   insolvent. These transactions (collectively, the “2014 Transaction”) significantly
14   increased the Company’s debt, significantly decreased its assets, distributed more than
15   $1 billion to its shareholders, and rewarded its directors and officers with change-of-
16   control payments and other substantial consideration—all to the detriment of the
17   Company and its creditors.
18                   In the 2014 Transaction, Jones Group:
19                  merged with a shell company that was an affiliate of private equity
20                   sponsor Sycamore Partners Management, L.P. (together with its
21                   principals and certain affiliates, “Sycamore”);
22                  sold off its “crown jewel” business units to other affiliates of Sycamore
23                   for a fraction of their value;
24                  saddled the much-diminished remaining company, renamed Nine West
25                   Holdings, Inc. (“NWHI”), with more than $1.5 billion in debt—
26                   composed of $528 million of new debt in addition to a pre-existing debt
27                   balance of $1,022 million—which could not be repaid; and
28                  distributed approximately $1.2 billion to its shareholders.
                                                      1
     Case No.                                                                       COMPLAINT
     3507555.1
                Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 6 of 53


1                    A simplified diagram of the 2014 Transaction is set forth below.
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17                   The 2014 Transaction was a single integrated transaction; all key aspects
18   closed on April 8, 2014. As the Jones Group directors and officers knew, the
19   payments to the Jones Group shareholders, directors, and officers could not have
20   occurred independently of all the other aspects of the 2014 Transaction, including the
21   incurrence of the additional debt and the self-dealing asset sales to affiliates of
22   Sycamore, all of which the Jones Group directors and officers helped to implement.
23   These directors and officers closed their eyes to the fact that the 2014 Transaction
24   would leave NWHI insolvent, inadequately capitalized, and unable to pay its debts.
25                   The 2014 Transaction enriched everyone involved except the Company
26   and its creditors. By the end of the 2014 Transaction, Sycamore had reduced the
27   amount of equity it would invest to acquire NWHI from $395 million to only $120
28
                                                   2
     Case No.                                                                       COMPLAINT
     3507555.1
                Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 7 of 53


1    million, increased the debt load beyond that which was originally contemplated, and
2    stripped away NWHI’s crown jewel assets at less than fair value and free from any
3    pre-existing Jones Group debt, all while NWHI’s financial performance deteriorated.
4    Within a short period of time after the closing of the 2014 Transaction, Sycamore
5    generated a profit of approximately half a billion dollars from receipt of dividends and
6    sale of these assets. Jones Group’s directors, officers, and shareholders collectively
7    had walked away with almost $1.2 billion. By contrast, NWHI was deprived of its
8    prize assets and left with shrinking, low-profit businesses and a huge debt load.
9                    The Jones Group directors and officers breached their fiduciary duties to
10   the Company in advocating for and approving the merger (the “Merger”) that was a
11   key step in the 2014 Transaction, in not reassessing the Merger when Sycamore
12   dramatically decreased its equity commitment and simultaneously substantially
13   increased the Company’s debt despite ongoing business deterioration, and in
14   advocating for and helping to implement the other aspects of the 2014 Transaction,
15   including selling off valuable assets of the Company at less than fair market value,
16   distributing more than $1 billion to the shareholders, and paying large sums to
17   themselves.
18                   NWHI ultimately filed for bankruptcy on April 6, 2018 in the United
19   States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
20   Court”), inflicting hundreds of millions of dollars of losses on its unsecured creditors.
21                   NWHI’s plan of reorganization, confirmed in March 2019, established
22   the NWHI Litigation Trust to pursue certain causes of action on behalf of the NWHI
23   estate. In this action, the Litigation Trust and the Indenture Trustee seek to recover
24   the cash distributed to Jones Group shareholders as a fraudulent conveyance. These
25   claims seek to vindicate the fundamental principle of law that the shareholders of a
26   corporation, as its owners, assume the primary risk of the corporation’s failure, and
27   thus when the corporation becomes insolvent, the shareholders should be paid only
28   after the corporation’s creditors are paid, not before, as was the case here.
                                                   3
     Case No.                                                                        COMPLAINT
     3507555.1
                Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 8 of 53


1                    When the Jones Group directors approved the Merger, and thereafter
2    through the closing, they consciously disregarded their ongoing obligation to
3    determine whether the 2014 Transaction was and remained in the best interests of
4    Jones Group. Their duty to act in the corporation’s best interests—which they failed
5    to do—included protecting Jones Group from transferring corporate assets and
6    incurring corporate obligations when Jones Group would not receive reasonably
7    equivalent value in exchange and would be rendered insolvent. In implementing the
8    2014 Transaction, the Jones Group directors and officers were acting in a manner that
9    was contrary to the best interests of the corporation, destructive of the rights and
10   interests of the corporation’s creditors, and in their own personal financial interests.
11                                 JURISDICTION AND VENUE
12                   The United States District Court for the Central District of California (the
13   “Court”) has jurisdiction over this proceeding under 28 U.S.C. § 1334 as it arises
14   under title 11 or arises in or is related to a case under title 11 of the United States
15   Code (the “Bankruptcy Code”).
16                   This Court has personal jurisdiction over the defendant as its Portfolio
17   Manager resides in California, it has its principal place of business in California, and
18   it directed actions with respect to its holdings of Jones Group stock that resulted in its
19   receipt of the Shareholder Transfers (as hereafter defined) from California.
20                   Venue in this District is proper under 28 U.S.C. §§ 1391(b) and 1409(c)
21   because the defendant is a resident of the State in which this District is located, a
22   substantial part of the events or omissions giving rise to the claim occurred in this
23   District, and/or the defendant is subject to this Court’s personal jurisdiction with
24   respect to this action.
25                                            PARTIES
26                   Plaintiff Marc S. Kirschner is the Trustee for the NWHI Litigation Trust,
27   also known as the Non-Released Party Trust, established pursuant to the Debtors’
28   Third Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the
                                                   4
     Case No.                                                                        COMPLAINT
     3507555.1
                Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 9 of 53


1    Bankruptcy Code (the “Plan”) of NWHI and its debtor affiliates, dated February 27,
2    2019.
3                    Plaintiff Wilmington Savings Fund Society, FSB, is the successor
4    indenture trustee under
5            a.      that certain indenture (as amended, restated, supplemented, or otherwise
6                    modified from time to time), dated as of March 7, 2011, among The
7                    Jones Group Inc., Jones Apparel Group Holdings, Inc., Jones Apparel
8                    Group USA, Inc., and JAG Footwear, Accessories and Retail
9                    Corporation, as issuers, and Wilmington Savings Fund Society, FSB as
10                   successor trustee to U.S. Bank National Association, for the 6.875%
11                   Senior Notes due 2019 (the “Old 2019 Notes”);
12           b.      that certain indenture (as amended, restated, supplemented, or otherwise
13                   modified from time to time), dated as of April 23, 2014, between NWHI,
14                   as issuer, and Wilmington Savings Fund Society, FSB as successor
15                   trustee to U.S. Bank National Association, for the 8.25% Senior Notes
16                   due 2019 (the “New 2019 Notes”); and
17           c.      that certain indenture (as amended, restated, supplemented, or otherwise
18                   modified from time to time), dated as of November 22, 2004, among
19                   Jones Apparel Group, Inc. (now known as NWHI), Jones Apparel Group
20                   Holdings, Inc., Jones Apparel Group USA, Inc., Nine West Footwear
21                   Corporation, and Jones Retail Corporation, as issuers, and Wilmington
22                   Savings Fund Society, FSB as successor trustee to U.S. Bank National
23                   Association and SunTrust Bank, for the 6.125% Senior Notes due 2034
24                   (the “2034 Notes”).
25                   Under the Plan, the Litigation Trust is the holder of all claims and causes
26   of action arising under state or federal law owned by, or asserted by or on behalf of,
27   or that may be asserted by or on behalf of, the NWHI debtors or their estates, in
28   respect of matters arising out of or relating to the 2014 Transaction against (a) any
                                                   5
     Case No.                                                                       COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 10 of 53


1    person or entity that received consideration, directly or indirectly, in exchange for
2    common stock of Jones Group in connection with the 2014 Transaction and any of
3    their management companies, fund advisors, affiliates, assignees, participants, or
4    mediate, immediate, or subsequent transferees; (b) directors, officers, or managers of
5    Jones Group and its subsidiaries and affiliates; and (c) the financial advisors,
6    attorneys, accountants, investment bankers, consultants, representatives, and other
7    professionals for Jones Group (collectively, the “Non-Released Party Trust Causes of
8    Action”).
9                  In addition, subsection (f) of Article IV.L of the Plan authorizes the
10   Indenture Trustee
11           to pursue avoidance, recovery, or similar remedies that may be brought
             under chapter 5 of the Bankruptcy Code or under similar or related state
12
             or federal statutes or common law, including fraudulent transfer law,
13           solely to the extent necessary to pursue such claims against any Person or
             Entity that received consideration, directly or indirectly, in exchange for
14
             common stock of The Jones Group Inc. in connection with the 2014
15           Transaction and any of their management companies, fund advisors,
             Affiliates, assignees, participants, or mediate, immediate, or subsequent
16
             transferees . . . .
17
                   Paragraph 12 of the February 27, 2019 order (the “Confirmation Order”)
18
     confirming the Plan provides:
19
             Nothing in the Plan or this Confirmation Order shall preclude . . . the
20
             simultaneous assertion of the Non-Released Party Trust Causes of Action
21           and any of the Causes of Action described in [subsection (f) of Article
22           IV.L of the Plan], in joint or separate actions, whenever commenced, by
             one or more of the Non-Released Party Trust, the Indenture Trustees, or
23           creditors of the Debtors that received and retained Non-Released Party
24           Trust Interests; provided that such assertion by the Indenture Trustees or
             creditors may only be made after receiving written approval of the Non-
25           Released Party Trustee [the Litigation Trustee] (which may only be
26           granted if, among other things, the Non-Released Party Trustee receives
             unanimous written authorization from the Non-Released Party Trust
27           Advisory Board with due consideration of the best interests of all
28           beneficiaries of the Non-Released Party Trust); provided, further, that no
                                                  6
     Case No.                                                                      COMPLAINT
     3507555.1
             Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 11 of 53


1            defendant that is the subject of the Non-Released Party Trust Causes of
             Action and the Causes of Action described in [subsection (f) of Article
2
             IV.L of the Plan] shall be required to disgorge the same transfer more
3            than once.
4
                   The Non-Released Party Trust Advisory Board gave its unanimous
5
     written authorization, and the Litigation Trustee gave his written approval, of this
6
     action by the Indenture Trustee as of January 9, 2020, and the Bankruptcy Court lifted
7
     the automatic stay with respect to this action by the Indenture Trustee effective
8
     January 31, 2020.
9
                   In this action, the Litigation Trustee and Indenture Trustee are seeking to
10
     recover the same shareholder transfers from the same recipient of those transfers
11
     because certain defenses that might be asserted as against the Litigation Trustee are
12
     not applicable to the Indenture Trustee, and vice versa. As provided in the
13
     Confirmation Order, no defendant that is subject to suit by both the Litigation Trustee
14
     and the Indenture Trustee shall be required to disgorge the same transfer more than
15
     once.
16
                   Each of the persons named in paragraphs 21-31 (the “Directors”) served
17
     as a member of Jones Group’s Board of Directors (the “Board”) and voted to approve
18
     the Merger on December 19, 2013 and to recommend it to Jones Group’s shareholders
19
     for their approval. Each of the Directors advocated for and facilitated not only the
20
     Merger, but the other aspects of the 2014 Transaction, while knowing that, or
21
     recklessly disregarding whether, the 2014 Transaction would leave NWHI insolvent,
22
     inadequately capitalized, and unable to pay its debts.
23
                   Nonparty Wesley R. Card served as Jones Group’s Chief Executive
24
     Officer and as a director of Jones Group.
25
                   Nonparty Gerald C. Crotty was a director of Jones Group.
26
                   Nonparty John D. Demsey was a director of Jones Group.
27
                   Nonparty Mary Margaret Hastings Georgiadis was a director of Jones
28
                                                 7
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 12 of 53


1    Group. In addition to holding shares in Jones Group directly, Georgiadis held shares
2    through Telendos, LLC.
3                 Nonparty Matthew H. Kamens was a director of Jones Group.
4                 Nonparty Sidney Kimmel was Chairman of the Board of Directors of
5    Jones Group. In addition to holding shares in Jones Group directly, Kimmel held
6    shares through The Sidney Kimmel Revocable Indenture of Trust.
7                 Nonparty Robert L. Mettler was a director of Jones Group and served as
8    its Presiding Independent Director. In addition to holding shares in Jones Group
9    directly, Mettler held shares through Robert & Susan Mettler Family Trust U/A
10   3/27/06, Robert L. Mettler, Susan T. Mettler, Trustees.
11                Nonparty James A. Mitarotonda was a director of Jones Group. He
12   joined the Board in June 2013. In addition to holding shares in Jones Group directly,
13   Mitarotonda held shares through Barington Companies Equity Partners, L.P. and
14   Barington Companies Investors, LLC (collectively, “Barington”).
15                Nonparty Jeffrey Nuechterlein was a director of Jones Group.
16                Nonparty Lowell W. Robinson was a director of Jones Group.
17                Nonparty Ann Marie C. Wilkins was a director of Jones Group.
18                Nonparty Christopher R. Cade served as Executive Vice President, Chief
19   Accounting Officer, and Controller of Jones Group.
20                Nonparty Ira M. Dansky served as Executive Vice President, General
21   Counsel, and Secretary of Jones Group. In addition to holding shares in Jones Group
22   directly, Dansky held shares through Ira Martin Dansky Revocable Trust.
23                Nonparty Richard L. Dickson served as President and Chief Executive
24   Officer – Branded Businesses of Jones Group.
25                Nonparty Joseph T. Donnalley served as Jones Group’s Treasurer and
26   Executive Vice President, Corporate Tax and Risk Management.
27                Nonparty Tami Fersko served as Jones Group’s Executive Vice
28   President, Financial Operations.
                                               8
     Case No.                                                                    COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 13 of 53


1                 Nonparty John T. McClain served as Jones Group’s Chief Financial
2    Officer.
3                 Card, Cade, Dansky, Dickson, Donnalley, and McClain are referred to
4    herein as the “Officers.”
5                 The Directors and Officers had interests in the 2014 Transaction that
6    were different from and in addition to those of Jones Group’s shareholders generally,
7    and different from those of Jones Group’s creditors. In particular, the 2014
8    Transaction triggered (a) acceleration of the vesting of Restricted Shares and/or Share
9    Equivalent Units held by each of the Directors and Officers and the cancellation and
10   conversion of those shares into the right to receive $15 per share in cash; (b)
11   acceleration of the award of Restricted Shares to the Officers and/or the Directors
12   under Jones Group’s Long Term Incentive Plan at a level assuming maximum
13   achievement of all applicable performance goals, and the cancellation and conversion
14   of those shares into the right to receive $15 per share in cash; (c) the receipt of
15   payments and benefits under the Officers’ employment agreements upon termination
16   of their employment, including a lump-sum payment equal to three to six times each
17   Officer Defendant’s annual base salary; and (d) entitlement to indemnification
18   benefits.
19                Accordingly, each of the Directors and Officers had a substantial
20   monetary incentive to approve and/or facilitate the 2014 Transaction. First, all the
21   Directors and Officers knew that they would receive, individually or through family
22   members, affiliated entities, or trusts, material amounts from the cancellation of Jones
23   Group shares in connection with the LBO. Second, all the Officers (except for Cade)
24   knew they would or could receive material amounts in additional compensation
25   through “Change in Control Payments” if the 2014 Transaction was consummated.
26   The breakdown of the more than $79 million the Directors and Officers received in
27   connection with the 2014 Transaction was as follows:
28
                                                  9
     Case No.                                                                       COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 14 of 53


1                        Amount             Amount
                         Received        Received from    Additional
2
                           from            Restricted    Compensation
3           Name         Common         Shares Cancelled Triggered by            Totals
                          Shares          in LBO (and        2014
4
                        Cancelled in      Accumulated     Transaction
5                          LBO             Dividends)
6     Directors
      Card (also           $4,978,620         $11,873,292       $9,957,775 $26,809,687
7     CEO)
8     Crotty                1,150,830               434,093                     1,584,923
      Demsey                  273,885               204,690                       478,575
9     Georgiadis            1,003,830               239,020                     1,242,850
10    Kamens                  925,830               139,020                     1,064,850
      Kimmel                  125,805               139,020                       264,825
11    Mettler               1,003,830               139,020                     1,142,850
12    Mitarotonda           4,089,570               154,845                     4,244,415
      Neuchterlein            348,885               204,690                       553,575
13
      Robinson                114,330               139,020                       253,350
14    Wilkins                 307,905               204,690                       512,595
15    Officers
      Cade                                        820,301        1,236,000   2,056,301
16    Dansky                1,013,340           2,077,821        4,369,282   7,460,443
17    Dickson               2,216,445           9,221,607        6,868,904 18,306,956
      Donnalley                                   517,289        1,080,000   1,597,289
18    Fersko                  333,060           1,243,912        1,404,000   2,980,972
19    McClain               2,213,970           2,894,119        4,048,185   9,156,274
      Totals              $20,100,135         $30,646,449      $28,964,146 $79,710,730
20
21                 The defendant is among those (the “Shareholder Defendants”) that
22   received transfers (the “Shareholder Transfers”) in connection with the cancellation of
23   Jones Group stock (including Common Shares, Restricted Shares, Share Equivalent
24   Units, and accumulated unpaid dividends on Restricted Shares) as a result of the
25   LBO. The defendant received at least the Shareholder Transfers shown in the table
26   below.
27
28
                                               10
     Case No.                                                                   COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 15 of 53


1                                                     Principal Place of      Shareholder
     Defendant                                        Business                  Transfers
2
     Robeco Capital Growth Funds – Robeco             Manhattan Beach,     $27,410,084.97
3    BP US Premium Equities f/k/a Boston              CA
     Partners US Premium Equity Fund
4
5
6                 Nonparty Stefan Kaluzny is a co-founder and managing director of

7    Sycamore and executed the Merger Agreement on behalf of the Sycamore-affiliated

8    parties to the Merger Agreement. As discussed in more detail below, Kaluzny also

9    executed the purchase agreements that allowed Sycamore—with the assistance of

10   Jones Group’s officers and directors—to sell to its affiliates several of Jones Group’s

11   most valuable businesses for a fraction of their true value. Upon the closing of the

12   2014 Transaction, Kaluzny became one of the two directors of NWHI and held that

13   position until his resignation in September 2018.

14                Nonparty Peter Morrow is a co-founder and managing director of

15   Sycamore. He executed the same purchase agreements as Kaluzny, with Kaluzny

16   representing the Sycamore-affiliated seller, and Morrow representing the Sycamore-

17   affiliated buyers. Like Kaluzny, upon the closing of the 2014 Transaction, Morrow

18   became one of the two directors of NWHI and held that position until his resignation

19   in September 2018.

20                At all times relevant to this complaint, Jones Group, which was

21   incorporated in Pennsylvania, and NWHI, which was incorporated in Delaware, had

22   their principal executive office, principal corporate office, and principal place of

23   business at 1411 Broadway, New York, New York, and thus resided in New York.

24        BACKGROUND ON JONES GROUP AND THE 2014 TRANSACTION

25   A.      The Poor Performance of Jones Group in Advance of the 2014 Transaction

26                Prior to the 2014 Transaction, Jones Group had been a publicly-traded

27   company predominantly focused on a wholesale footwear and apparel business selling

28   such brands as Nine West, Anne Klein, and Gloria Vanderbilt to retailers like Macy’s,
                                                 11
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 16 of 53


1    Lord & Taylor, and Walmart/Sam’s Club. Mid-tier footwear and apparel businesses
2    like Jones Group faced a challenging economic environment in 2012 and 2013.
3    Analysts predicted that these challenges would continue into 2014 and, in fact, the
4    performance of mid-tier footwear and apparel retailers continued to trend downwards
5    during 2014.
6                   In the years and months leading up to the 2014 Transaction, Jones Group
7    performed poorly, repeatedly missing its own forecasts and budgets. While the
8    Company projected annual growth of between 4% and 6% from 2011 to 2013,
9    revenue in those years was flat, and Jones Group missed its internal earnings per share
10   targets by 33% in 2011, 9% in 2012, and 25% in 2013. Retail operations were
11   faltering during that time period, with the net store count decreasing by 199 stores, a
12   39% reduction.
13                  Jones Group’s EBITDA (earnings before interest, taxes, depreciation,
14   and amortization) fell from $340 million in 2010 to $299 million in 2011, to $294
15   million in 2012, and was projected to fall even further, to $254 million in 2013—a
16   decline in EBITDA from 2010 to 2013 of more than 25%. Over the same period,
17   EBITDA margins also declined from 9.3% in 2010 to a projected 6.7% in 2013. In
18   four of the six years leading up to the 2014 Transaction, Jones Group had net losses.
19   B.      Jones Group Directors and Officers Struggle to Find an Exit Strategy
20                  In July 2012, the Jones Group Board engaged Citigroup Global Markets
21   Inc. (“Citigroup”) to advise it in evaluating strategic alternatives, including the sale of
22   all or part of its business. Citigroup recognized that Jones Group was a “challenged
23   asset, and it was not clear that anyone could create value from this business.”
24                  In early 2013, management reported to the Jones Group Board that Jones
25   Group would record earnings below analyst consensus estimates for the first quarter
26   of 2013, as well as below then-current full-year guidance numbers.
27                  In March 2013, Mitarotonda, one of the Company’s largest shareholders,
28   contacted CEO Card and began to press the Jones Group Board to sell parts of the
                                                 12
     Case No.                                                                       COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 17 of 53


1    company, reduce costs, and add new directors. In an April 9, 2013 letter to the Board,
2    Mitarotonda “recommend[ed] that the proceeds from the sale of any brands be used to
3    pay down debt and invest in the Company’s core and emerging brands,” which he
4    identified as including the Stuart Weitzman brand (“Stuart Weitzman”) and Kurt
5    Geiger brand (“Kurt Geiger”). After entering into a settlement and standstill
6    agreement with Jones Group in May 2013, Mitarotonda joined the Jones Group
7    Board.
8                 In April 2013, Jones Group publicly announced restructuring actions,
9    including a plan to close approximately 170 underperforming domestic retail stores by
10   mid-2014.
11                In or around April 2013, senior Jones Group management fielded calls
12   from third parties indicating an interest in exploring potential transactions to purchase
13   all or a portion of the Company. One of those calls was from private equity sponsor
14   Sycamore.
15                Beginning in June 2013, Citigroup contacted ten financial and strategic
16   parties, including Sycamore, that Citigroup identified as being potentially interested in
17   a transaction involving the sale of all or part of Jones Group. Following media
18   reports on July 5, 2013 that Jones Group was in the early stages of a sale process,
19   Jones Group received additional indications of potential interest in a strategic
20   transaction, bringing the total number of potentially interested parties to at least
21   sixteen. Potential bidders were given access to a Citigroup presentation containing
22   detailed confidential financial information and projections for Jones Group.
23                In July 2013, Sycamore partnered with Kohlberg Kravis Roberts & Co.
24   L.P. (“KKR,” and together with Sycamore, the “Sponsors”) to submit an indication of
25   interest to purchase all of Jones Group for a price of $18 to $20 per share, implying a
26   total enterprise value of between $2.4 billion and $2.6 billion. But, when Sycamore
27   and KKR gained access to additional Jones Group internal documents via a Jones
28   Group virtual data room, their interest in proceeding with a deal in that price range
                                                 13
     Case No.                                                                       COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 18 of 53


1    faltered.
2                 On September 16, 2013, KKR and Sycamore advised Citigroup that after
3    their “extensive additional diligence” they had “considerable reservations regarding
4    the value of the Company,” and that if they made a final proposal at all it would be
5    “significantly lower” than the $18 to $20 per share they had indicated previously.
6    Soon thereafter, KKR advised that it was no longer interested in being a 50-50 equity
7    investor with Sycamore in a purchase of Jones Group, and ultimately contributed less
8    than 10% of the investment.
9                 During that same time, skepticism regarding Jones Group’s prospects
10   was widespread. In the summer of 2013, for example, one analyst report expressed
11   doubt that “initiatives in place can meaningfully improve the operating performance”
12   of Jones Group, and “encourage[ed] investors to reduce positions.” The report
13   recognized that Stuart Weitzman and Kurt Geiger—two bright spots in Jones Group’s
14   portfolio of otherwise stagnant or declining brands—could drive margin expansion
15   and international penetration, but worried that Jones Group would be tempted to sell
16   just those businesses, which would leave an unattractive “overall brand portfolio” and
17   “reduce the potential for future sales and growth.” Sycamore founder Kaluzny, in an
18   email prior to the 2014 Transaction, agreed with one analyst’s assessment that Jones
19   Group’s other brands were “crap.”
20                Sycamore indicated its interest in buying just Jones Group’s “footwear”
21   business, which included the company’s crown jewels—Stuart Weitzman and Kurt
22   Geiger. The Jones Group Board refused, but advised Sycamore that another party,
23   identified in Jones Group’s proxy as “Strategic Party C,” had expressed interest in
24   acquiring Jones Group’s “apparel” business, and encouraged Sycamore to partner
25   with Strategic Party C in a transaction that would include a sale of the entire
26   company. Thereafter, Sycamore and Strategic Party C performed further diligence,
27   including review of additional confidential financial information.
28                On October 23, 2013, Strategic Party C, like every other party except
                                                14
     Case No.                                                                     COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 19 of 53


1    Sycamore, told the Jones Group Board that it was no longer interested in pursuing a
2    transaction for the entirety of Jones Group, citing execution risk and value-destructive
3    separation costs associated with Sycamore’s plan to break up Jones Group into several
4    smaller businesses. That same day, Sycamore offered to acquire Jones Group for $14
5    per share, which it later increased to $15 per share, reflecting an enterprise value of
6    $2.15 billion. During a meeting on October 29, 2013, the Jones Group Board
7    determined that $15 per share “represented a compelling value for the Company” and
8    resolved to “proceed with discussions with Sycamore on that basis.” While Sycamore
9    requested exclusivity, the Jones Group Board refused so that Jones Group “would
10   remain free to consider alternative transactions.” No alternative bid or transaction
11   ever materialized.
12                  Because Sycamore intended to acquire Jones Group primarily with debt,
13   it called on Morgan Stanley & Co. LLC and Morgan Stanley Senior Funding, Inc.
14   (collectively and with their respective affiliates, “Morgan Stanley”) to assist with debt
15   financing. Morgan Stanley began working with Sycamore in the summer of 2013 to
16   present a debt financing structure.
17                  As is typical in an LBO, it was understood by all—including the
18   Directors and Officers—that the new debt being incurred to make the payments to the
19   Jones Group shareholders, directors, and officers would be an obligation of Jones
20   Group’s successor company, not Sycamore. Thus, as the transaction was being
21   planned, the Jones Group directors and officers participated and assisted Sycamore in
22   arranging the debt financing. In August 2013, Jones Group management made a
23   presentation to Morgan Stanley. Between August 2013 and the closing of the 2014
24   Transaction in April 2014, Jones Group directors and officers provided substantial
25   assistance to Sycamore as Sycamore discussed with Morgan Stanley plans for the
26   LBO and projections of how the post-LBO company would perform, and the structure
27   and syndication of the term loans that would provide necessary financing for the 2014
28   Transaction.
                                                 15
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 20 of 53


1    C.      Jones Group Directors and Officers, and Sycamore, Plan a Transaction
             That Will Benefit Them at the Expense of NWHI and Its Creditors
2
3                 The 2014 Transaction involved five integrated components that would all
4    occur substantially concurrently.
5                 a.    The Mergers. Jones Group would undergo a series of mergers,
6                       with the resulting company (to be renamed NWHI) to be
7                       controlled by Sycamore.
8                 b.    The Sponsor Equity. Sycamore and KKR would contribute at least
9                       $395 million in equity to NWHI, which was later reduced to $120
10                      million.
11                c.    The Additional Debt. NWHI would increase its debt from $1
12                      billion to $1.2 billion, which was later increased to $1.55 billion.
13                d.    The Shareholder Transfers. The Jones Group shareholders, which
14                      included Jones Group’s director and officers, would be cashed out
15                      at $15 per share, for a total of approximately $1.2 billion.
16                e.    The Carve-Out Transactions. Shortly before Jones Group’s
17                      October 29, 2013 board meeting, Kaluzny advised Citigroup that
18                      Sycamore intended to transfer ownership of certain of the
19                      Company’s businesses—Stuart Weitzman, Kurt Geiger, and Jones
20                      Apparel (collectively, the “Carve-Out Businesses”)—to
21                      “Sycamore [a]ffiliates substantially concurrently with the closing
22                      of the merger” (such transfers referred to as the “Carve-Out
23                      Transactions”). The integrated Carve-Out Transactions were an
24                      essential component of Sycamore’s bid for Jones Group and the
25                      promised cash payout for Jones Group’s directors, officers, and
26                      shareholders. But the Carve-Out Transactions transferred some of
27                      Jones Group’s most valuable assets to Sycamore’s affiliates—
28
                                                16
     Case No.                                                                     COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 21 of 53


1                          beyond the reach of Jones Group’s creditors—for substantially
2                          below fair market value.
3                    By virtue of its agreement with the Jones Group Board, Sycamore was
4    able to negotiate with itself the prices the Sycamore affiliates paid for each Carve-Out
5    Business. Each purchase agreement was signed by Sycamore co-founder Kaluzny on
6    behalf of the seller entity and by Sycamore co-founder Morrow on behalf of the buyer
7    entity. By stripping Jones Group of its most valuable assets—the Carve-Out
8    Businesses—for a fraction of fair value, Sycamore guaranteed that it would profit
9    handsomely from the 2014 Transaction no matter what happened to the post-LBO
10   NWHI, dubbed “RemainCo,” and RemainCo’s creditors.
11                   The self-dealing by Sycamore, which was enabled and agreed to by the
12   Jones Group Directors and Officers, was a key part of the 2014 Transaction that was
13   necessary to provide substantial payments and unjust enrichment to the Directors,
14   Officers Defendants, and Shareholder Defendants. Without agreeing to allow
15   Sycamore to strip value from Jones Group via the Carve-Out Transactions, the Jones
16   Group directors could not have obtained the $15 per share bid from Sycamore that
17   funded the payments to all the defendants.
18                   The Jones Group Board facilitated and enabled the Carve-Out
19   Transactions to enrich themselves and the Jones Group shareholders to the detriment
20   of Jones Group, NWHI, and their creditors, while, in various Board resolutions and in
21   the Merger Agreement itself, disclaiming any view as to the fairness of those
22   transactions.
23                   Each of the Directors voted to approve the Merger on December 19,
24   2013, and the Merger Agreement was signed by Dansky on behalf of Jones Group.
25                   The Directors’ resolution approving the Merger Agreement purported to
26   exclude the debt and the Carve-Out Transactions from that approval. But the debt and
27   Carve-Out Transactions were integral parts of the 2014 Transaction which would
28   have obvious and substantial impact on Jones Group, its successor, NWHI, and the
                                                  17
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 22 of 53


1    holders of its debt. The Directors had fiduciary obligations to consider those aspects
2    of the 2014 Transaction. Given these fiduciary obligations, the Directors could not
3    stick their heads in the sand and decline to assess whether the 2014 Transaction in its
4    entirety—including the layering on of additional debt and the stripping of valuable
5    Jones Group assets as a result of the Carve-Out Transactions—was in the best
6    interests of Jones Group.
7                  The Directors and Officers were privy to the details of the 2014
8    Transaction. Even though the resolution purported to exclude the debt and the Carve-
9    Out Transactions from the approval, and the Merger Agreement included provisions
10   that committed Jones Group to assist in NWHI’s incurrence of additional debt and
11   execution of the Carve-Out Transactions.
12                 Section 6.14(c) of the Merger Agreement provided:
13           Prior to the Closing, the Company [i.e., The Jones Group Inc.] shall, and
             shall cause its Subsidiaries to, and shall use its reasonable best efforts to
14
             cause their respective Representatives to, provide to Parent [i.e., Jasper
15           Parent LLC, a newly formed company created by Sycamore to serve as
             the holding company for RemainCo], at the Parent’s sole expense, all
16
             cooperation reasonably requested by Parent in connection with the
17           arrangement and consummation of the Financing (including the
             satisfaction of the conditions precedent set forth therein) and any
18
             alternative financing as set forth in Section 6.14(a) . . . .
19
20   The Merger Agreement then went on to list the ways in which such cooperation was
21   required, including assisting with the preparation of presentations and offering
22   documents, participating in meetings, presentations, road shows, due diligence
23   sessions, and drafting sessions, and cooperating with Jasper Parent LLC in the
24   preparation of pro forma financial statements and pro forma adjustments giving effect
25   to the 2014 Transaction—all of which the Directors and Officers in fact did.
26                 Moreover, Section 6.17 of the Merger Agreement provided:
27
             Carveout Transaction Matters. If requested by Parent, at Parent’s sole
28           expense, the Company shall provide reasonable cooperation to Parent
                                                   18
     Case No.                                                                        COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 23 of 53


1            and Merger Sub [i.e., Jasper Merger Sub Inc., a wholly owned subsidiary
             of Parent created to effectuate the Merger] in connection with Parent and
2
             Merger Sub’s review of, planning for and implementation of the
3            Carveout Transactions (including, if requested by Parent, reasonable
             cooperation so that the closing of the Carveout Transactions and the
4
             Closing contemplated by this Agreement can occur and be effected
5            concurrently) . . . .
6                  In addition, various of the Directors and Officers, including at least Card,
7    Dickson, McClain, Dansky, and Cade, participated in rating agency presentations and
8    in the preparation of offering memoranda in connection with the 2014 Transaction.
9    D.      Jones Group Directors and Officers Allow Sycamore to Reverse-Engineer
             Its Valuations to Arrive at Desired Valuation Splits between RemainCo
10           and the Carve-Out Businesses
11                 Sycamore knew that it could purport to justify the low prices it set for the
12   Carve-Out Businesses—and assert that RemainCo was solvent after the 2014
13   Transaction—only if the great majority of Jones Group’s enterprise value was
14   attributed to the RemainCo businesses that would be saddled with debt after the 2014
15   Transaction, and a much smaller value was attributed to the Carve-Out Businesses
16   being transferred beyond the reach of RemainCo’s creditors. To accomplish this,
17   Sycamore prepared numerous inaccurate projections and valuations of RemainCo and
18   the Carve-Out Businesses. By March 2014, after Sycamore set RemainCo’s debt load
19   and the Sponsors’ equity contribution, Sycamore settled on an estimated value of
20   RemainCo of $1.58 billion, which was, quite conveniently, just above the $1.55
21   billion of debt Sycamore imposed on RemainCo via the 2014 Transaction.
22                 Sycamore’s own internal calculations and projections beginning in
23   October 2013—and the incremental shifts in Sycamore’s valuations of RemainCo and
24   the Carve-Out Businesses over time, which inexorably moved upward for RemainCo
25   and downward for the Carve-Out Businesses, with the consolidated valuation barely
26   budging—demonstrate that Sycamore’s valuations never reflected reality.
27                 Sycamore’s internal valuation dated October 29, 2013—the day the
28
                                                 19
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 24 of 53


1    Jones Group Board first reviewed Sycamore’s $15 per share bid—estimated Jones
2    Group’s total value at $2.17 billion, ascribing $1.37 billion of that value to
3    RemainCo, and the remaining $800 million in aggregate value to the Carve-Out
4    Businesses.
5                  Over the course of the ensuing months, Sycamore prepared one internal
6    valuation after another in which Sycamore’s purported estimates of the value of
7    RemainCo increased by $210 million and its estimates of the combined value of the
8    Carve-Out Businesses decreased by $160 million, as shown in the following table
9    (numbers in millions of dollars):
10                         RemainCo                     Carve-Out Businesses
                                                                                        Sum of
11                 Foot-    Jeans-               Weitz-    Geiger   Appa-                 the
        Date                             Total                                Total      Parts
12                 wear      wear                man                 rel
      10/29/13      965      405         1,370    450       175      175       800       2,170
13
      11/01/13     1,005     405         1,410    450       175      135       760       2,170
14
      11/04/13     1,100     405         1,505    425       150       90       665       2,170
15
      11/29/13     1,140     420         1,560    400       150       90       640       2,200
16
      12/16/13      n/a       n/a        1,570    385       145      140       670       2,240
17     1/31/14      n/a       n/a        1,570    385       145      130       660       2,230
18      3/5/14      n/a       n/a        1,580    385       135      120       640       2,220
19
                   By March 2014, Sycamore had pushed up its estimate of RemainCo’s
20
     value to $1.58 billion and pushed down its estimate of the value of the Carve-Out
21
     Businesses to a combined $640 million. Notably, Sycamore was just moving value
22
     from one of its pockets to the other since its estimate of the Company’s total value
23
     barely budged during this period, increasing by only $50 million. In an email just
24
     weeks after the 2014 Transaction, KKR correctly recognized that the values attributed
25
     to RemainCo and the Carve-Out Businesses by Sycamore were “entirely subjective”
26
     and “arbitrary.”
27
                   Nothing in RemainCo’s business or performance between October 2013
28
                                                 20
     Case No.                                                                         COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 25 of 53


1    and March 2014 justified these increases. To the contrary, as described below, brand-
2    level results and projections for RemainCo’s performance deteriorated during that
3    period, indicating a decreasing value for RemainCo.
4    E.      Jones Group Management and Sycamore Exaggerate RemainCo’s
             Estimated 2013 EBITDA
5
6                 In planning the 2014 Transaction, Sycamore purported to “estimate” how
7    RemainCo and the Carve-Out Businesses might have performed in 2013 had those
8    businesses been operating independently of one another during that year and then
9    adjusted those historical estimates to reflect the expected future impact of certain
10   planned Sycamore restructuring initiatives. However, in doing so, Sycamore
11   manipulated the earnings ascribed to RemainCo.
12                Beginning at least as early as October 2013, Sycamore prepared
13   estimates of RemainCo EBITDA for 2013 that used inputs from Jones Group
14   management and from Sycamore itself to adjust the EBITDA calculation upward.
15   One version of the EBITDA calculation incorporated substantial addbacks provided
16   by Jones Group management purportedly justified by Jones Group’s existing
17   restructuring initiatives. The figures resulting from that version of the calculation
18   were referred to by Jones Group in SEC filings as “Adjusted EBITDA” for 2013.
19   Sycamore sometimes referred to this calculation as “unadjusted,” meaning that
20   Sycamore used Jones Group management’s upward Adjusted EBITDA as the starting
21   point for further upward adjustments. These further adjustments included addbacks or
22   increases to 2013 EBITDA purportedly based on steps Sycamore planned to take in
23   2014 and 2015 after it took control of RemainCo. That other version of the EBITDA
24   calculation, incorporating both management’s and Sycamore’s upward adjustments to
25   2013 EBITDA, was referred to by Jones Group in SEC filings as “Pro Forma
26   Adjusted EBITDA.”
27                In a valuation dated October 23, 2013, Sycamore assumed RemainCo’s
28   2013 Adjusted EBITDA would be $178 million. By December 2013, Sycamore
                                                 21
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 26 of 53


1    assumed that number would be $189 million. By February 2014, the calculation
2    increased once again, this time to $198 million. The $198 million figure included
3    approximately $60 million in 2013 upward EBITDA adjustments provided by Jones
4    Group management for items like “affiliated company transactions and transaction
5    costs,” “impairments and costs related to previously announced restructurings,”
6    “purchase accounting adjustments,” and “other adjustments.”
7                 The $198 million in 2013 Adjusted EBITDA that Sycamore used and
8    that the Directors and Officers included in a March 24, 2014 SEC filing suggested
9    nearly 14% year-over-year growth from RemainCo’s 2012 Adjusted EBITDA, which
10   Sycamore had estimated at $174 million. The increase in 2013 Adjusted EBITDA for
11   RemainCo stood in stark contrast to the more than 11% decrease in EBITDA that the
12   whole Jones Group—inclusive of the growing Carve-Out Businesses—actually
13   experienced from 2012 to 2013.
14                But even $198 million in Adjusted EBITDA would not come close to
15   boosting RemainCo’s valuation to the level necessary to support the $1.55 billion in
16   debt RemainCo would be saddled with following the 2014 Transaction. Therefore,
17   Sycamore took the $198 million Adjusted EBITDA figure that was already inflated
18   with $60 million of adjustments created by Jones Group management, and further
19   increased it with $38 million of speculative adjustments for post-LBO restructuring
20   initiatives, called “Sponsor Addbacks,” devised by Sycamore. Even though these
21   future initiatives had not yet been realized, Sycamore included them as addbacks to
22   historical financial results to produce an even higher Pro Forma Adjusted EBITDA
23   for 2013 of $236 million.
24                Sycamore repeatedly referred to the $236 million figure as “Adjusted
25   EBITDA” and “Historical Adjusted EBITDA” in public filings and presentations to
26   potential lenders even though its personnel later agreed that it was “misleading” to
27   present this $236 million figure as historical performance data.
28                To give a veneer of reliability to these inflated pro forma historical
                                                22
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 27 of 53


1    results for RemainCo, the Directors and Officers caused Jones Group to, among other
2    things, (a) file with the SEC pro forma financial statements purporting to show how
3    RemainCo would have performed in 2011-2013 if it had existed as a separate entity,
4    (b) make SEC filings presenting estimates of RemainCo’s pro forma historical
5    EBITDA, which included the $236 million EBITDA figure calculated by Sycamore,
6    and (c) assist Sycamore in preparing offering memoranda for RemainCo debt that
7    incorporated the pro forma RemainCo financial statements and EBITDA estimates.
8    At the same time, however, buried in a long list of risk factors included in the offering
9    memoranda was the telling admission that the RemainCo pro forma financial
10   statements should not be relied on as representative of its financial results had
11   RemainCo actually existed on a standalone basis; by extension, neither should the
12   EBITDA estimates that had their starting point in those financials.
13   F.      Jones Group Directors and Officers Stand by as Sycamore Prepares
             Forecasts Inconsistent with Jones Group’s Performance
14
15                Sycamore’s manipulation of the numbers did not stop with the 2013
16   financials. It also concocted unreasonable long-range projections for RemainCo. In
17   particular, Sycamore projected RemainCo’s Pro Forma Adjusted EBITDA would be
18   $244 million in 2014, $254 million in 2015, $263 million in 2016, $272 million in
19   2017, and $282 million in 2018, an increase of 16% in projected EBITDA over four
20   years, when the business’s key performance metrics were actually declining. It
21   provided these projections to the valuation firm Duff & Phelps, LLC (“Duff &
22   Phelps”) for the purpose of obtaining an opinion on RemainCo’s solvency.
23                Sycamore had ample reason to believe the projections used by Duff &
24   Phelps were unreasonable and unjustified. Just two weeks before the Merger
25   Agreement was signed, Sycamore expressed doubts internally about the viability of
26   one of RemainCo’s key brands. In an email dated December 5, 2013, one of
27   Sycamore’s principals wrote: “Let’s make sure we’re taking a step back and thinking
28   through whether we really want to do this. I’d keep thinking about ways we get
                                                 23
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 28 of 53


1    comfortable NW isn’t a doomed brand.”
2                 Indeed, during late October 2013 through April 2014, as Sycamore was
3    preparing more and more aggressive 2014 to 2018 projections for RemainCo, Jones
4    Group’s own projections were moving in the opposite direction. For example,
5    internal Sycamore documents showed that Jones Group management’s projections for
6    the business units that would comprise RemainCo were dropping. In the fourth
7    quarter of 2013, Jones Group’s projected sales and gross profit declined by $47
8    million and $20 million, respectively, relative to its Q4 estimates as of September
9    2013. The businesses that would comprise RemainCo—Footwear and Jeanswear—
10   accounted for all of the $47 million decline in projected sales and $12 million of the
11   $20 million decline in projected gross profit. The Stuart Weitzman and Kurt Geiger
12   businesses that Sycamore was planning to sell to its affiliates at prices it negotiated
13   with itself, by contrast, were substantially exceeding prior projections and prior year
14   actuals.
15                In an internal December 2013 presentation, Sycamore admitted that
16   Footwear’s fourth quarter 2013 trends were “weak” and “could result in a ~$6M
17   shortfall to plan on gross margin,” and that positive Jeanswear results earlier in the
18   year were “likely not indicative of [the] long-term growth trajectory of the business.”
19   That same month, Sycamore observed that “the entire denim zone is weak.”
20                Similarly worrisome, open orders in the businesses that would comprise
21   RemainCo (i.e., orders placed by wholesale customers that had not yet been filled,
22   which are a leading indicator of revenue) were down from the prior year in every
23   month from April 2013 through March 2014. In March 2014, for example, open
24   orders were down from the prior year for nearly every one of the major brands that
25   would be part of RemainCo.
26                On April 4, 2014, a Sycamore team member, after reviewing the most
27   recent Jones Group data, warned that “Q2 bookings continue to suffer across the
28   board” at the businesses that would comprise RemainCo (boldfacing in original):
                                                 24
     Case No.                                                                      COMPLAINT
     3507555.1
             Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 29 of 53


1            Nine West: “At the end of Q1 core is -4.6% YoY [year over year] . . .
             with overall core sales down $11M YoY . . . ; Q2 continues to look
2
             worse at -16.2% YoY for core ($26M)”
3
             Jeanswear: “Q2 bookings continue to get worse . . . at -18.4% YoY”
4
5                  Jones Group’s management in March 2014 projected that 2014 revenues
6    from the Footwear component of RemainCo would decline by 5% as compared to the
7    prior year, and that the Jeanswear component would be flat. Despite this, Sycamore’s
8    projections were based in part on the assumption that the revenues of most of
9    RemainCo’s leading Footwear and Jeanswear brands would increase by 2% or 3% per
10   year.
11                 Moreover, Sycamore’s projections of increasing revenue were
12   particularly unrealistic because Jones Group’s store count had decreased by 99 stores
13   in 2013 and 2014 prior to the 2014 Transaction, and Sycamore intended to close more
14   than 60 additional RemainCo stores, moves with obvious negative impacts on
15   RemainCo’s revenue stream.
16                 Sycamore’s model also assumed the elimination of all 14 members of
17   RemainCo’s senior management, which would inevitably have a disruptive effect on
18   RemainCo’s operations.
19                 In the first three months of 2014 alone, Jones Group management’s
20   annual revenue projections for the businesses that would comprise RemainCo steadily
21   declined from an initial budget of $2,267 million to $2,163 million—almost $30
22   million less than the $2,192 million assumed in the Sycamore projections given to
23   Duff & Phelps. Management’s initial budget implied a RemainCo 2014 Adjusted
24   EBITDA of $216 million; by March 2014, management lowered its projections to
25   ones that implied an Adjusted EBITDA of $204 million. Prior to the Merger’s
26   closing, Sycamore internally acknowledged that even that reduced forecast was “too
27   aggressive.” Based on year-to-date trends, discussions with “many people within
28
                                               25
     Case No.                                                                  COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 30 of 53


1    Jones,” and anticipated sales shortfalls of $80 million in the third and fourth quarters
2    of 2014, Sycamore estimated that RemainCo’s 2014 Adjusted EBITDA would
3    actually be as low as $160 million, but suggested that if certain mitigation efforts
4    were taken (to reduce buying and inventory for the fourth quarter), then Adjusted
5    EBITDA of $178 million might be achievable—a far lower number than Sycamore
6    was simultaneously asking Duff & Phelps to use for the purpose of opining on
7    RemainCo’s solvency.
8                 Despite Sycamore’s recognition—weeks before the 2014 Transaction
9    was to close—that RemainCo would come nowhere close to the projections Sycamore
10   had given Duff & Phelps, Sycamore did nothing to apprise Duff & Phelps or anyone
11   in the outside world of this information. Instead, Sycamore deliberately kept this bad
12   news under wraps until after the transaction closed. As Ryan McClendon of
13   Sycamore recommended to Kaluzny and Morrow on March 31: “Given that we are a
14   week away from close, I also do think it would be ok to ignore this for now, and then
15   quickly pick this up post close.”
16                The Directors and Officers received updated reports and projections from
17   Jones Group management on a monthly basis and were therefore aware of the decline
18   in actual and projected performance of the businesses that would comprise RemainCo,
19   and the glowing projections for the performance of the crown jewels that would be
20   sold to Sycamore affiliates.
21                For example, a financial presentation sent to directors Card, Crotty,
22   Georgiadis, Kamens, Kimmel, Mettler, Mitarotonda, Nuechterlein, Robinson, and
23   Wilkins, and officers Cade, Dansky, Dickson, Fersko, and McClain on January 15,
24   2014 compared budgeted net sales for 2014 with estimated 2013 results. It stated:
25   “Emerging brands grow at 14.2%, significantly faster than the recurring base of Core
26   & Category. Core brands and Category labels grow at combined 1.1%.” More than
27   80% of the brands in the “emerging brands” category were scheduled to be sold to
28   Sycamore affiliates in the Carve-Out Transactions.
                                                 26
     Case No.                                                                     COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 31 of 53


1                 A memorandum entitled “February Financial Performance” that CFO
2    McClain sent to the Jones Group Board on March 20, 2014, with a copy to executives
3    Dansky, Dickson, Cade, and others, showed that net revenues for January and
4    February 2014 were down $41.4 million, or 6.5%, compared to the same period a year
5    earlier. Most of the decline was attributable to “Domestic Wholesale Jeanswear”
6    ($12.8 million) and “Domestic Wholesale Footwear & Accessories” ($11.5 million)—
7    businesses that were slated to become part of RemainCo. This wholesale
8    performance decline was in addition to the revenue lost due to the closing of retail
9    stores.
10                The Directors and Officers knew or were reckless in not knowing that
11   there was a substantial disparity between the forecast Sycamore created for RemainCo
12   and was presenting (with their participation) to rating agencies, Morgan Stanley, and
13   potential lenders and the actual performance and management’s projected
14   performance of the businesses that would comprise RemainCo.
15                The Directors and Officers also ignored the negative effects of
16   Sycamore’s planned restructuring—effects that were certain to occur in the short
17   term, if not also in the longer term—when they acquiesced in Sycamore’s RemainCo
18   projections for 2014 and later years as well as its calculation of 2013 Pro Forma
19   Adjusted EBITDA and Sponsor Addbacks.
20                Sycamore unreasonably projected that RemainCo’s Pro Forma Adjusted
21   EBITDA would annually increase by 3% or more beginning in 2014. Sycamore’s
22   projections implied increasing Pro Forma Adjusted EBITDA margins between 11.1%
23   and 12.0%, which corresponded to Adjusted EBITDA margins between 10.5% and
24   11.9%, whereas in the years leading up to the Transaction, RemainCo had failed to
25   achieve Adjusted EBITDA margins greater than 8.9%.
26                Sycamore also artificially enhanced RemainCo’s projected Pro Forma
27   Adjusted EBITDA by understating projected expenses, and overstating expense
28   reimbursements, in a variety of unrealistic or misleading ways. Sycamore removed
                                                27
     Case No.                                                                    COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 32 of 53


1    all C-suite expenses from RemainCo’s forecast, even though the company would
2    certainly need to (and did) employ executive leadership at substantial expense post-
3    closing. Further, RemainCo had agreed that, during a limited transitional period, the
4    Carve-Out Businesses would share use of various corporate services provided by
5    RemainCo (such as information technology, distribution, customer service, finance
6    and accounting, human resources, and legal services) and in return would reimburse
7    an allocated portion of RemainCo’s corporate services expenses. But Sycamore’s
8    RemainCo projections assumed that, once the transitional period ended, the corporate
9    services expenses previously allocated to the Carve-Out Businesses would disappear,
10   even though some of those expenses were fixed costs that RemainCo would continue
11   to incur regardless of whether the Carve-Out Businesses were using RemainCo’s
12   corporate services or not. Sycamore’s projections also ignored Carve-Out Business
13   Jones Apparel’s ongoing office sublease expenses, which would become obligations
14   and expenses of RemainCo after Jones Apparel was divested. Sycamore also moved
15   $72 million of supposed “one-time” reorganization expenses “below the line” so they
16   would not detract from the projected Pro Forma Adjusted EBITDA that Sycamore had
17   calculated.
18                 At least some of these reorganization expenses, however, were not “one-
19   time” expenses. For example, Sycamore caused NWHI to engage Alvarez & Marsal
20   as a restructuring adviser and classified that engagement as a one-time restructuring
21   expense. But Alvarez & Marsal never stopped working at NWHI—indeed, they were
22   still there in 2019. Pursuant to that engagement, Alvarez & Marsal consultants acted
23   in executive capacities for NWHI from 2014 through 2019. Because the retention of
24   Alvarez & Marsal was actually a permanent going-forward expense, amounting to
25   millions of dollars per year, it should have been subtracted from Sycamore’s
26   calculation of RemainCo’s Pro Forma Adjusted EBITDA rather than treated as a one-
27   time item.
28
                                               28
     Case No.                                                                    COMPLAINT
     3507555.1
             Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 33 of 53


1    G.      Jones Group’s Directors and Officers Fail to Protect the Company When
             Sycamore Substitutes More Debt for Equity
2
3                  In a December 19, 2013 Equity Commitment Letter of which Jones

4    Group was an express third-party beneficiary, Sycamore “commit[ted]” to contribute

5    an aggregate of $551 million of equity to the 2014 Transaction, including “such

6    amounts as will satisfy the minimum equity contribution requirements of the Debt

7    Financing Commitments.” In a December 19, 2013 Debt Commitment Letter with

8    NWHI’s lenders, Sycamore in turn stated that its “RemainCo Equity Contribution

9    shall be not less than $395 million and shall represent not less than 25% of the pro

10   forma total debt and equity capitalization of the RemainCo Borrower and its

11   subsidiaries after giving effect to the Transactions.” On that basis, the Directors and

12   Officers caused Jones Group to enter into the Merger Agreement on December 19,

13   2013.

14                 However, Sycamore subsequently reneged on its commitment that its

15   RemainCo equity contribution would be not less than $395 million and would

16   represent not less than 25% of RemainCo’s total debt and equity capitalization.

17   Instead, by the time of the closing of the 2014 Transaction, Sycamore and KKR had

18   reduced their combined RemainCo equity contribution by $275 million, to a mere

19   $120 million, or 8% of RemainCo’s total capitalization. Morgan Stanley

20   characterized Sycamore’s and KKR’s investment as the “LOWEST LBO EQUITY

21   CHECK IN DECADES.” By contrast, Sycamore’s and KKR’s combined equity

22   commitment for the Carve-Out Businesses ranged from 15% to 34% of total

23   capitalization even though those businesses had higher growth prospects.

24                 Given that the purchase price was not changing, the decrease in the

25   equity contribution corresponded to an increase in the amount of debt incurred by the

26   Company. As the 2014 Transaction was actually executed, the debt NWHI incurred

27   increased from an originally anticipated amount of $1.206 billion to $1.550 billion.

28                 The Directors and Officers were aware of the significant reduction in

                                                29
     Case No.                                                                     COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 34 of 53


1    Sycamore’s equity commitment to RemainCo and the concomitant increase in debt.
2    Yet they took no action to stop the Merger (or even, at a minimum, assess for
3    themselves the impact on RemainCo’s solvency) when Sycamore cut its equity
4    commitment by 70% and increased debt by more than $340 million.
5                 Citigroup had advised the Directors and Officers that, in the context of an
6    LBO where Jones Group retained all of its businesses, Jones Group could support
7    total debt equal to 5.1 times its estimated 2013 EBITDA. The Directors and Officers
8    knew, however, that the 2014 Transaction would not retain all of Jones Group’s
9    businesses, but instead would divest its fastest-growing businesses, thereby reducing
10   RemainCo’s ability to service debt. Even though RemainCo’s legacy businesses
11   would be challenged, in Citigroup’s words, to sustain “[l]ow single digit growth,” the
12   2014 Transaction did not lessen RemainCo’s debt load but instead increased it to a
13   dramatically higher multiple of EBITDA. By contrast, the Carve-Out Businesses––
14   Stuart Weitzman, Kurt Geiger, and Jones Apparel––were capitalized with much less
15   debt and placed outside the reach of RemainCo’s creditors.
16                As a result of the revisions to the 2014 Transaction between December
17   19, 2013 and the April 8, 2014 closing, NWHI’s total debt was 7.8 times the $198
18   million 2013 Adjusted EBITDA calculated by Jones Group’s management and
19   6.6 times the inflated $236 million 2013 Pro Forma Adjusted EBITDA that Sycamore
20   calculated. Those multiples were 53% and 29% higher respectively than the 5.1x
21   multiple of EBITDA (adjusted for restructuring cost savings) that Citigroup had told
22   the Directors and Officers the Company could support in a scenario where it retained
23   all of its businesses. They were also far higher than the multiples of all of the
24   comparable companies Citigroup used as “benchmarks”; those companies’ median
25   debt-to-EBITDA multiple was only 0.8 times.
26                After Jones Group’s entry into the Merger Agreement, the Directors and
27   Officers had a continuing legal obligation to make a reasonable, good-faith
28   investigation to determine whether the 2014 Transaction remained in the best interests
                                                 30
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 35 of 53


1    of Jones Group as the terms of the 2014 Transaction changed in the months between
2    signing and closing.
3                 Section 6.2(c) of the Merger Agreement contained a “fiduciary out”
4    provision that allowed the Directors to withdraw their recommendation in favor of the
5    Merger if they determined, after consultation with counsel, that withdrawal “could be
6    required by the directors’ fiduciary duties under applicable law.” The Directors had
7    the ongoing obligation to monitor and assess whether the Merger was in Jones
8    Group’s best interests and had the ability to change their recommendation upon
9    making such a determination. Yet, following the signing of the Merger Agreement,
10   the Directors did not make any effort to investigate and determine whether the
11   massive debt incurred by Jones Group in connection with the 2014 Transaction was in
12   the best interests of the Company.
13                In addition, Section 7.3 of the Merger Agreement conditioned Jones
14   Group’s obligation to close the Merger on the truth and correctness of Sycamore’s
15   representation and warranty that RemainCo would be solvent after consummation of
16   the LBO and Carve-Out Transactions. Sycamore’s controlled affiliates Jasper Parent
17   LLC and Jasper Merger Sub, Inc. represented and warranted in Section 5.2(k) of the
18   Merger Agreement that “the Surviving Corporation will be Solvent as of the Effective
19   Time and immediately after the consummation of the Merger and the other
20   Transactions,” including the Carve-Out Transactions and the LBO Debt (as hereafter
21   defined). The Directors and Officers did not make any effort, or undertake any
22   reasonable investigation, to determine the truth and correctness of Sycamore’s
23   representation about solvency.
24                Furthermore, Section 8.3(b) of the Merger Agreement provided that the
25   “Agreement may be terminated and the Merger may be abandoned by the Company . .
26   . at any time prior to the Effective Time, if there has been a breach of any
27   representation, warranty, covenant or agreement made by Parent or Merger Sub in this
28   Agreement, or any such representation and warranty shall have become untrue after
                                                31
     Case No.                                                                       COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 36 of 53


1    the date of this Agreement, such that the conditions set forth in Sections 7.3(a) or
2    7.3(b) would not be satisfied . . . .”
3                  Despite glaring warning signs that the debt load that the Company would
4    incur to finance the LBO was contrary to its best interests and unsustainable, the
5    Directors and Officers made no efforts, reasonable or otherwise, to determine whether
6    the debt that the LBO would place upon RemainCo would render NWHI insolvent,
7    leave it with unreasonably small capital, or render it unable to pay its debts as they
8    came due. The Directors and Officers made no efforts to engage an expert to render a
9    solvency opinion, assess the truth and accuracy of Sycamore’s representation and
10   warranty regarding solvency, or otherwise consider whether the LBO, the Carve-Out
11   Transactions, and the LBO Debt would render NWHI insolvent.
12                 In addition, various of the Directors and Officers knew that NWHI was
13   to receive from Sycamore far less than fair value for the Carve-Out Businesses. In
14   December 2013, Cade, Dansky, Fersko, and McClain were among those provided
15   with copies of the purchase agreements for the Carve-Out Businesses that disclosed
16   that Sycamore’s affiliates planned to pay substantially less for the three Carve-Out
17   Businesses than the more than $800 million Jones Group had paid to acquire Stuart
18   Weitzman and Kurt Geiger alone—businesses that had only increased in value since
19   they were purchased between 2010 and 2012. In January 2014, Card, Dickson, and
20   McClain were provided with a presentation that showed that Sycamore affiliates
21   planned to pay only $620 million for the Carve-Out Businesses. In April 2014,
22   Donnalley, Jones Group’s Treasurer, signed a Disbursement Authorization Letter in
23   connection with the LBO that contained a “Total Jones Group Sources and Uses
24   Summary,” which also disclosed the prices for which the Carve-Out Businesses were
25   being sold.
26                 The fact that the Carve-Out Businesses were worth at least their
27   $800 million original purchase price implied that the rest of Jones Group (RemainCo)
28   was worth no more than $1.4 billion—the difference between Sycamore’s $2.2 billion
                                                 32
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 37 of 53


1    purchase price for the entirety of Jones Group and $800 million. That knowledge
2    alone should have alerted reasonable and loyal directors and officers to the need to
3    undertake some investigation into RemainCo’s solvency, especially when in February
4    and March 2014 Sycamore arranged for the debt on RemainCo to be increased to
5    $1.46 billion (ultimately $1.55 billion), since it implied that RemainCo likely had a
6    capital deficit. Instead, in breach of their duties of care, loyalty, and good faith, the
7    Directors and Officers did nothing to investigate the Company’s solvency, while
8    doing everything they could to advance Sycamore’s plans and their own multimillion-
9    dollar payouts.
10   H.      Sycamore Withholds Its Lower “Base Case” Projections from Duff &
             Phelps, and Duff & Phelps Uses Sycamore’s Manipulated “Upside”
11           Projections in Its Solvency Opinion
12                To obtain a solvency opinion for RemainCo in connection with the LBO,
13   in February 2014 Sycamore retained Duff & Phelps, which between 2011 and 2013
14   had performed nine engagements for Sycamore or its portfolio companies.
15                To prepare an opinion that RemainCo would be solvent after the
16   transaction (the “D&P Solvency Opinion”), Duff & Phelps relied on Sycamore’s
17   estimates and projections of RemainCo’s Pro Forma Adjusted EBITDA.
18                The D&P Solvency Opinion, rendered on April 4, 2014, was based on
19   the express assumption that “the Management Projections furnished to Duff & Phelps
20   were reasonably prepared and based upon the best currently available information and
21   good faith judgment of the person furnishing the same.” Duff & Phelps expressly
22   “[r]elied upon the accuracy, completeness, and fair presentation” of these projections
23   and “did not independently verify” them. Duff & Phelps warned that if any of the
24   information it had been asked to assume proved to be untrue in any material respect,
25   its “Opinion cannot and should not be relied upon.”
26                Sycamore did not prepare these estimates and projections in a good faith
27   effort to assess RemainCo’s future prospects and solvency, but to ensure that Jones
28   Group’s total enterprise value was split between RemainCo and the Carve-Out
                                                  33
     Case No.                                                                        COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 38 of 53


1    Businesses in a manner favorable to Sycamore’s investment scheme.
2                 Furthermore, the projections used in the D&P Solvency Opinion were
3    not Sycamore’s “base case” (i.e., most likely) projections, but its “upside” (more
4    optimistic) ones. Between the time of the Merger Agreement in December 2013 and
5    early March 2014, Sycamore’s base case projected that year-five (i.e., 2018) “exit
6    EBITDA” for RemainCo ranged from $240 million to $245 million, while its upside
7    case projected a range from $280 million to $285 million. Sycamore did not provide
8    Duff & Phelps with its base case projections. In fact, the numbers Duff & Phelps
9    used in its solvency analysis fell squarely within Sycamore’s upside case.
10                As the original administrative agent and lead arranger for the Term
11   Loans (as hereafter defined), Morgan Stanley prepared a model dated April 4, 2014
12   that included Pro Forma Adjusted EBITDA projections for RemainCo in a “downside
13   case” (economic downturn) and in a “base case” (business as usual). The Morgan
14   Stanley model also had much higher projections that Morgan Stanley called the
15   “Sycamore case.” The “Sycamore case” projections were materially identical to the
16   projections Sycamore had supplied to Duff & Phelps for its solvency opinion. The
17   chart below compares Morgan Stanley’s base case and downside case Pro Forma
18   Adjusted EBITDA projections (in millions of dollars) with the Sycamore projections
19   that Duff & Phelps used for its solvency analysis:
20                                        Morgan Stanley
21                                                     Sycamore
                           Year    Downside Base Case
                                                         Case
22                         2013      $224     $224       $236
23                         2014      $154            $228      $244
24                         2015      $114            $238      $254
25                         2016      $131            $247      $263
26                         2017      $140            $256      $272
27                         2018      $142      $203 [sic]      $282
28
                                                34
     Case No.                                                                     COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 39 of 53


1                 Had Morgan Stanley’s downside and base case projections been used in a
2    solvency analysis, it would have shown that RemainCo would be insolvent by
3    hundreds of millions of dollars.
4                 The D&P Solvency Opinion was rendered worthless by its use of
5    Sycamore’s manipulated projections. But even using those projections, Duff &
6    Phelps showed RemainCo to be perilously close to insolvency and inadequately
7    capitalized. And numerous other errors infected Duff & Phelps’ analysis, including
8    its use of overstated management adjustments and Sponsor Addbacks, its inclusion of
9    incorrect time periods in its analysis, and its use of a weighted average cost of capital
10   that was substantially less than the weighted average cost of capital Duff & Phelps
11   used in another valuation of RemainCo it prepared for Sycamore as of the closing
12   date. Duff & Phelps also used an incorrect amount of closing debt. Had these defects
13   been corrected, Duff & Phelps would have found that RemainCo was insolvent.
14                Plaintiffs have found no evidence that the Directors were aware of the
15   D&P Solvency Opinion at the time they allowed the 2014 Transaction to proceed.
16   But even if they were aware of the D&P Solvency Opinion, it would have been of no
17   consequence, as that opinion was prepared for Sycamore, not Jones Group, and the
18   opinion stated that it should not be relied upon by anyone other than Sycamore. Any
19   reliance on the D&P Solvency Opinion would have been unwarranted for the
20   additional reason that, as the Directors knew or should have known, the projections on
21   which the opinion was based were inflated and inconsistent with the other information
22   discussed above.
23   I.      A Realistic Analysis Would Have Shown That the 2014 Transaction Would
             Render NWHI Insolvent
24
25                An honest and realistic analysis of NWHI’s solvency would, among
26   other things, have taken into account (a) the first quarter 2014 performance of the
27   businesses that would become NWHI; (b) the problematic economic outlook for the
28   retail industry generally and the brands NWHI was retaining specifically; (c) the
                                                 35
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 40 of 53


1    likely disruptive effects of the store closings, organizational restructurings, and
2    management changes that Sycamore planned to make; and (d) various errors made by
3    Duff & Phelps. Such an analysis would have shown that the 2014 Transaction would
4    render NWHI insolvent, with unreasonably small capital, and unable to pay its debts
5    as they came due.
6                 A discounted cash flow analysis that applied reasonable and realistic
7    projections for NWHI would have calculated a total enterprise value for NWHI that
8    was hundreds of millions of dollars less than its debt of $1.55 billion, showing NWHI
9    was insolvent.
10                A multiples analysis involving comparable companies that applied
11   reasonable and realistic projections for NWHI, and took into account the lower
12   multiples that would be appropriate for RemainCo, would have indicated a total
13   enterprise value of less than $1.55 billion, showing NWHI was insolvent.
14                Inasmuch as its equity was equal to only 8% of its total capitalization,
15   NWHI had unreasonably small capital. Companies comparable to NWHI averaged
16   equity equal to approximately 90% of their total capitalization.
17                Any reasonable projection would have shown that NWHI would generate
18   insufficient cash flow during the period 2014 to 2019 to repay the approximately
19   $1.18 billion of debt that would come due in 2019. Given its likely financial
20   performance, NWHI would not have the ability to pay this debt when it came due
21   either from its own resources or through capital markets activity.
22                The Carve-Out Transactions confirm NWHI’s insolvency. Prior to the
23   2014 Transaction, Jones Group’s total enterprise value was approximately $2.2
24   billion. The Carve-Out Businesses that Sycamore transferred away represented more
25   than $1 billion of that value. The value remaining at NWHI was far less than the
26   $1.55 billion in debt piled onto its balance sheet by the 2014 Transaction.
27   J.      The 2014 Transaction Closes
28                On April 8, 2014, the 2014 Transaction was carried out as a single,
                                                 36
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 41 of 53


1    integrated transaction with the following components. Each of the Directors and
2    Officers had knowledge of the multiple component transactions that were part of the
3    2014 Transaction. None of the component transactions would have occurred on its
4    own. Each component transaction was dependent or conditioned on the other
5    components.
6                  The Mergers. Sycamore created a new subsidiary into which Jones
7    Group was merged and ultimately renamed NWHI. Sycamore did this by having
8    Jasper Merger Sub, Inc., a subsidiary of Jasper Parent LLC (a company previously
9    formed by Sycamore) merge with and into The Jones Group Inc. (with The Jones
10   Group Inc. as the surviving corporation). At that time, each share of The Jones Group
11   Inc. was cancelled and converted into the right to receive $15 per share in cash, and
12   Jasper Parent LLC became the owner of all the stock of The Jones Group Inc. through
13   its ownership of Jasper Merger Sub, Inc. The Jones Group Inc. then went through a
14   series of mergers with its subsidiaries, with the surviving corporation renamed NWHI.
15                 The Sponsor Equity. Sycamore and KKR made an equity investment in
16   NWHI of just $120 million—8% of the $1.55 billion in debt with which NWHI was
17   left after the 2014 Transaction. Sycamore and KKR made that equity investment
18   through the same funds that owned the Sycamore affiliates that simultaneously
19   acquired the Carve-Out Businesses for hundreds of millions of dollars below the
20   Carve-Out Businesses’ value. Because these affiliates stripped away the Carve-Out
21   Businesses cheaply, the investing funds would profit on a net basis even if RemainCo
22   failed.
23                 The Additional Debt. NWHI incurred $873.8 million of debt, which was
24   used to make part of the more than $1.1 billion payment to Jones Group’s former
25   shareholders and to pay financing fees and expenses. NWHI’s borrowings included a
26   $445 million Secured Term Loan and a $300 million Unsecured Term Loan
27   (collectively, the “Term Loans”), and a $128.8 million Asset-Based Loan (“ABL”),
28   $60 million of which was shortly thereafter paid down by issuing $60 million in new
                                                37
     Case No.                                                                    COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 42 of 53


1    2019 Notes. (The Term Loans and ABL are referred to herein as the “LBO Debt.”)
2    NWHI incurred the obligation to repay the LBO Debt, but it received none of the
3    benefit, as all of the proceeds went directly to Jones Group’s former shareholders
4    ($831.4 million) or to pay credit facility fees and expenses ($42.4 million). In
5    addition to the new LBO Debt incurred, NWHI was burdened with another $655.6
6    million in existing debt rolled over from Jones Group, including $395.3 million in
7    unsecured notes due 2019, $250 million in unsecured notes due 2034, and $10.3
8    million in 2016 notes related to the Kurt Geiger business that NWHI was divesting in
9    the 2014 Transaction. The LBO Debt was granted contractual and/or structural
10   protections—either being secured, or supported by subsidiary guarantees—so that,
11   even in the event of an NWHI bankruptcy, assets would likely be available to pay all
12   or substantially all of the LBO Debt; by contrast, holders of the existing, rolled-over
13   unsecured debt enjoyed no such protection and would receive a recovery only after all
14   the LBO Debt was repaid.
15                  The Shareholder Transfers. NWHI paid Jones Group’s shareholders
16   $1.183 billion for their shares. The payments for Common Shares in the LBO,
17   totaling $1.105 billion, were made by a non-agent contractor that performed the
18   ministerial function of processing share certificates and cash, and whose rights and
19   obligations were governed solely by contract. The payments made for Restricted
20   Shares, accumulated unpaid dividends on Restricted Shares, and Share Equivalent
21   Units, collectively totaling $78 million, were processed through the payroll and by
22   other means.
23                  The Carve-Out Transactions. As part of the closing of the 2014
24   Transaction, pursuant to the Merger Agreement and other transaction documents,
25   Sycamore (and its principals Kaluzny and Morrow, who became NWHI’s sole
26   directors) caused NWHI to sell the three Carve-Out Businesses—Stuart Weitzman,
27   Kurt Geiger, and Jones Apparel—to newly formed Sycamore affiliates. The Carve-
28   Out Businesses were collectively worth more than $1 billion at the time (and in fact
                                                38
     Case No.                                                                     COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 43 of 53


1    were resold to third parties for over $1 billion shortly thereafter, even after generating
2    more than $140 million in post-closing dividends to Sycamore and KKR) but were
3    sold in the 2014 Transaction to the Sycamore affiliates for just $641 million ($110
4    million for Jones Apparel, $395 million for Stuart Weitzman, and $136 million for
5    Kurt Geiger). About half of the $641 million proceeds from the sale were used to
6    make part of the payment to Jones Group’s former shareholders. The remainder went
7    to paying off Jones Group’s 2014 Notes and to transaction fees and expenses. No
8    material part of the value from the sale of the Carve-Out Businesses to Sycamore
9    affiliates was retained by Jones Group or NWHI.
10                In addition to incurring the LBO Debt, NWHI retained or refinanced
11   nearly $1 billion in pre-existing Jones Group notes:
12                       a.    Approximately $263 million in pre-LBO unsecured 5.125%
13                notes due in 2014 (the “2014 Notes”) were redeemed in full using part of
14                the proceeds from the sale of the Carve-Out Businesses and a payment
15                by Sycamore.
16                       b.    Approximately $400 million in pre-LBO unsecured 6.875%
17                notes due in 2019 (the “Old 2019 Notes”) had the option to be redeemed
18                or refinanced due to a change of control provision triggered by the 2014
19                Transaction. With access only to misleading information made available
20                to them concerning the value and performance of RemainCo and the
21                Carve-Out Businesses, the holders of approximately $367 million of the
22                Old 2019 Notes exchanged them for newly issued 2019 notes bearing a
23                higher interest rate of 8.25% (the “New 2019 Notes”). (Shortly after the
24                closing, NWHI issued an additional $60 million of New 2019 Notes.)
25                Holders of approximately $5 million of Old 2019 Notes elected to
26                redeem them, which was done by a payment by Sycamore. The
27                approximately $28 million of Old 2019 Notes that remained rolled over
28                to NWHI’s balance sheet.
                                                 39
     Case No.                                                                      COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 44 of 53


1                        c.     Approximately $250 million in pre-LBO unsecured 6.125%
2                 notes due in 2034 had no change of control put right, and therefore had
3                 no choice but to remain in NWHI’s post-LBO, post-Carve-Out
4                 Transaction capital structure.
5                 The 2014 Transaction resulted in the Company significantly increasing
6    its debt while having far fewer assets:
7                                                       Debt (in millions)
8                             Obligation                  Jones       NWHI
                                                         Group
9
                      Asset-Based Loan                    $ 78         $ 69
10                    Secured Term Loan                        0         445
                      Unsecured Term Loan                     0          300
11
                      2014 Notes                            263             0
12                    2016 Loan Notes                        10            10
13                    Old 2019 Notes                        400            28
                      New 2019 Notes                          0          427
14                    2034 Notes                            250          250
15                    Capital Leases                         21            21
                      Total                              $1,022       $1,550
16
17   K.      RemainCo’s Disastrous Post-LBO Performance Corroborates the
             Contemporaneous Evidence That Sycamore’s Projections Were
18           Unrealistic and Unreliable
19                Sycamore’s deliberate inflation of the projections it created prior to the
20   consummation of the LBO is corroborated by RemainCo’s post-LBO performance,
21   which never came close to matching Sycamore’s exaggerated forecasts. For instance,
22   in 2014, RemainCo’s Adjusted EBITDA fell to $178 million—$66 million, or 27%,
23   less than the $244 million projection Sycamore had given to Duff & Phelps for its
24   solvency analysis, but consistent with the $178 million in Adjusted EBITDA that
25   Sycamore had internally estimated shortly before the 2014 Transaction closed. The
26   disparity between the projections given to Duff & Phelps and actual performance is
27   starkly illustrated in the chart below:
28
                                                   40
     Case No.                                                                     COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 45 of 53


1
                          RemainCo Actual EBITDA vs. Projections
2                                                   (millions)
                  $300                                             $263              $272
                            $244             $254
3                 $250

4                 $200
                  $150      $178
5                 $100
                   $50                        $95                                     $88
6                                                                   $63
                    $0
7                           2014             2015                  2016              2017

                             Actual Adjusted EBITDA              Projected Adjusted EBITDA
8
9
10                Other key operating metrics—revenue, gross profit, and operating
11   income—also dramatically underperformed Sycamore’s forecasts in the post-LBO
12   period:
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       41
     Case No.                                                                                COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 46 of 53


1
                                               RemainCo Revenue
2                                                      ($ millions)
                 2,500                                                              2,257
                           2,192                          2,213
3                                   1,945
                 2,000                                             1,783
4                                                                                            1,564
                 1,500
5
                 1,000
6
                  500
7
                       0
8                                2014                           2015                      2016

9                                               Sycamore Projection        Actual


10                                            RemainCo Gross Profit
                                                       ($ millions)
11
                 800
                                                                                    688
12               700       664                           672
                                    589
                 600
13                                                                 508
                                                                                             458
                 500
14               400
                 300
15               200

16               100
                   0
17                           2014                            2015                      2016

                                                Sycamore Projection        Actual
18
19                                       RemainCo Operating Income
                                                       ($ millions)
20
                  300
                                                          223                       232
                  250
21                         203
                  200
                  150
22
                  100
                   50
23
                    0
                  -50            2014                          2015                       2016
24
                 -100
                 -150                   -92                                                  -100
25
                 -200
                 -250
26                                                                 -213
                                                Sycamore Projection        Actual
27
28
                                                            42
     Case No.                                                                                        COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 47 of 53


1    L.      Sycamore Takes Dividends from the Carve-Out Businesses Shortly After
             Closing and Then Resells the Carve-Out Businesses to Third Parties at
2            Massive Profits
3                 Soon after it acquired the Carve-Out Businesses at big discounts,
4    Sycamore and KKR began taking more than $140 million in dividends from these
5    businesses, and began marketing them for sale for hundreds of millions of dollars
6    more than the Sponsors paid for them in the 2014 Transaction:
7                       a.     In September 2014, Stuart Weitzman issued $82 million in
8                 dividends to Sycamore and KKR. Then, in January 2015, Sycamore
9                 affiliates agreed to sell Stuart Weitzman to a third party (Coach, Inc.) for
10                $549 million, consisting of $531 million in cash plus a contingent
11                earnout then valued at $18 million. The $549 million sales price was
12                $154 million more than the $395 million the Sponsors paid for the same
13                business in the 2014 Transaction. Including the $82 million in dividends
14                received, the Sponsors’ profit was $236 million.
15                      b.     In September 2014, Jones Apparel issued $40 million in
16                dividends to Sycamore and KKR. Then, in April 2015, Sycamore sold a
17                portion of the Jones Apparel business (namely, the Jones New York
18                intellectual property) to a third party (Authentic Brands Group) in April
19                2015 for $75 million, leaving behind a business called the Kasper Group
20                (“Kasper”). Sycamore then sold Kasper back to NWHI in January 2017
21                for $40 million, while retaining $30 million in accounts receivable and
22                $1 million in cash, for total consideration for the entire Jones Apparel
23                Carve-Out Business of $146 million—$36 million more than their $110
24                million purchase price. When the $40 million in dividends is included,
25                the Sponsors’ profit was $76 million.
26                      c.     In February 2015, Kurt Geiger paid out $22 million to
27                Sycamore and KKR through dividends and share repurchases. Then, in
28                December 2015, Sycamore sold Kurt Geiger to a third party (Cinven
                                                43
     Case No.                                                                     COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 48 of 53


1                 Limited) for $371 million, representing a $235 million premium over the
2                 $136 million purchase price paid by Sycamore for the same business in
3                 April 2014. Including the $22 million in dividends, the Sponsors’ profit
4                 was $257 million.
5                 The Carve-Out Transactions valued the Carve-Out Businesses at
6    $641 million when, by any measure of fair value, they were worth well more than $1
7    billion (amounts in millions):
8      Carve-Out       Purchase       Resale     Dividends             Total      Under-
        Business     Consideration Consideration   Paid                          payment
9
      Stuart
10                        $395              $549           $82         $631           $236
      Weitzman
11    Jones                110               146           40          186            76
      Apparel
12    Kurt Geiger         136               371            22          393            257
13    Totals              $641             $1,066         $144        $1,210          $569

14
                  As a result of these outsized returns from the Carve-Out Businesses,
15
     Sycamore earned a 250% return on its equity investment in the Carve-Out Businesses,
16
     and a 108% return on the entire 2014 Transaction, inclusive of its losses from
17
     RemainCo.
18
     M.      Insolvent NWHI Sinks into Bankruptcy
19
                  Predictably, the years following the 2014 Transaction were disastrous for
20
     NWHI. In the nine months ended December 31, 2014, NWHI lost $133 million. It
21
     lost $433 million in 2015, $162 million in 2016, and $201 million in 2017. NWHI
22
     lost another $135 million from January 1 to April 7, 2018. NWHI’s total losses from
23
     April 2014 to April 2018 were thus $1.064 billion.
24
                  NWHI lost an additional $569 million as a result of selling the Carve-Out
25
     Businesses for less than their fair market value.
26
                  NWHI also incurred more than $170 million in interest expense on the
27
     LBO Debt from April 8, 2014 to March 20, 2019.
28
                                                44
     Case No.                                                                   COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 49 of 53


1                 On April 6, 2018, NWHI filed for bankruptcy.
2                 More than $685 million of the Old 2019 Notes, New 2019 Notes, and
3    2034 Notes, and more than $130 million of NWHI general unsecured creditor claims,
4    remains unpaid.
5                 As part of the bankruptcy Plan, Sycamore and KKR gave money back to
6    the Debtors’ estates in exchange for releases of any claims against them. The Plan
7    also provided releases for the Sponsors’ principals and affiliates, the Term Loan
8    lenders, and NWHI’s post-April 8, 2014 directors and officers, among others. But the
9    Directors, Officers, and the other Shareholder Defendants who collectively received
10   approximately $1.2 billion in the 2014 Transaction were not released and have so far
11   retained the cash they received at the expense of Jones Group’s creditors. They have
12   had the benefit of that cash for more than five years.
13                The Litigation Trust and Indenture Trustee seek to recover the
14   Shareholder Transfers and pre- and post-judgment interest, attorneys’ fees, costs, and
15   other expenses.
16                                      CLAIM I
                   Avoidance and Recovery of the Shareholder Transfers
17                       as Constructive Fraudulent Conveyances
18
                  Plaintiffs repeat and reallege each and every allegation in all prior
19
     paragraphs, which are incorporated by reference as if set forth fully herein.
20
                  On or after April 8, 2014, Jones Group’s successor NWHI transferred
21
     approximately $1.2 billion in cash to Jones Group’s former shareholders—including
22
     the Shareholder Defendants—in connection with the 2014 Transaction.
23
                  NWHI did not receive, and none of the Shareholder Defendants gave,
24
     fair consideration or reasonably equivalent value in exchange for these Shareholder
25
     Transfers.
26
                  At the time the Shareholder Transfers were made or as a result of making
27
     the Shareholder Transfers, (a) NWHI was or became insolvent, in that the present fair
28
                                                45
     Case No.                                                                        COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 50 of 53


1    salable value of NWHI’s assets was less than the amount that would have been
2    required to pay NWHI’s probable liabilities on its existing debts as they became
3    absolute and matured; (b) NWHI was engaged or was about to engage in a business or
4    transaction for which the property or assets remaining with NWHI after making the
5    Shareholder Transfers was an unreasonably small capital, or were unreasonably small
6    in relation to the business or transaction; and/or (c) NWHI intended to incur or
7    believed or reasonably should have believed that it would incur debts beyond its
8    ability to pay as they matured or became due.
9                 The Shareholder Transfers are voidable under applicable law by creditors
10   of NWHI holding allowed unsecured claims
11                Accordingly, the Shareholder Transfers should be set aside, avoided, and
12   recovered pursuant to N.Y. DEBT. & CRED. LAW §§ 273, 274, 275, 278, and 279, CAL.
13   CIV. CODE §§ 3439.04(a)(2), 3439.05, 3439.07, and 3439.08(b), or other applicable
14   state law, as applicable pursuant to 11 U.S.C. §§ 544(b)(1) and 550(a) or otherwise.
15                                      CLAIM II
                   Avoidance and Recovery of the Shareholder Transfers
16                       as Intentional Fraudulent Conveyances
17
                  Plaintiffs repeat and reallege each and every allegation in all prior
18
     paragraphs, which are incorporated by reference as if set forth fully herein.
19
                  On or after April 8, 2014, Jones Group’s successor NWHI transferred
20
     approximately $1.2 billion in cash to Jones Group’s former shareholders—including
21
     the Shareholder Defendants—in connection with the 2014 Transaction.
22
                  NWHI, by and through its officers, directors, shareholders, and agents,
23
     including the Sponsors, made the Shareholder Transfers with actual intent to hinder,
24
     delay, or defraud its present or future creditors, which intent is demonstrated by,
25
     among other things, the following badges of fraud:
26
             a.   NWHI did not receive fair consideration or reasonably equivalent value
27
                  in exchange for the Shareholder Transfers;
28
                                                46
     Case No.                                                                        COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 51 of 53


1            b.   The Shareholder Transfers were part of the 2014 Transaction that
2                 rendered NWHI insolvent, inadequately capitalized, and unable to pay its
3                 debts as they matured;
4            c.   The recipients of the Shareholder Transfers included Jones Group’s
5                 directors, officers, and other fiduciaries who effectuated the 2014
6                 Transaction and stood to receive millions of dollars from the cancellation
7                 of their Jones Group shares and the receipt of additional compensation if
8                 the 2014 Transaction was consummated;
9            d.   The Shareholder Transfers were part of the 2014 Transaction that
10                transferred all or substantially all of the value of NWHI to Jones Group’s
11                shareholders, the Sponsors, and the LBO Debt lenders, and away from
12                the pre-LBO creditors of NWHI;
13           e.   The Shareholder Transfers were part of the 2014 Transaction that the
14                Sponsors intended would enable them to make hundreds of millions of
15                dollars of profits at the expense of NWHI and its creditors;
16           f.   The Shareholder Transfers were not undertaken in the regular course of
17                Jones Group’s or NWHI’s business;
18           g.   The Shareholder Transfers occurred at the same time as, and were made
19                from the proceeds of, the LBO Debt;
20           h.   The Directors, Officers, and Sponsors advocated for and/or approved the
21                2014 Transaction notwithstanding that they knew that, or recklessly
22                disregarded whether, the 2014 Transaction would render NWHI
23                insolvent, inadequately capitalized, and unable to pay its debts as they
24                came due;
25           i.   The Directors, Officers, and Sponsors pursued the 2014 Transaction even
26                though they knew it would involve NWHI incurring unacceptably high
27                levels of debt compared to its projected EBITDA;
28
                                                47
     Case No.                                                                    COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 52 of 53


1            j.        The Directors, Officers, and Sponsors pursued the 2014 Transaction even
2                      though they knew that the Sponsors had reneged on their previously
3                      announced commitment to invest at least $395 million of equity in
4                      RemainCo, and were instead investing only $120 million;
5            k.        Jones Group’s management and the Sponsors engaged in deceptive
6                      conduct in connection with the 2014 Transaction and the Shareholder
7                      Transfers by, among other things, concealing their March 2014
8                      projections from the market, prospective lenders, and Duff & Phelps; and
9            l.        The Directors, Officers, and Sponsors were aware that the 2014
10                     Transaction involved selling the Carve-Out Businesses at far less than
11                     their fair value.
12                     The Shareholder Transfers are voidable under applicable law by creditors
13   of NWHI holding allowed unsecured claims
14                     Accordingly, the Shareholder Transfers should be set aside, avoided, and
15   recovered pursuant to N.Y. DEBT. & CRED. LAW §§ 276, 278, and 279, CAL. CIV.
16   CODE §§ 3439.04(a)(1), 3439.07, and 3439.08(b), or other applicable state law, as
17   applicable pursuant to 11 U.S.C. §§ 544(b)(1) and 550(a) or otherwise.
18                                         PRAYER FOR RELIEF
19           WHEREFORE, by reason of the foregoing, Plaintiffs respectfully request that
20   this Court enter judgment against the defendant as follows:
21               (a)   setting aside, avoiding, and granting recovery of all Shareholder
22   Transfers paid to the defendant;
23           (b)       awarding Plaintiffs pre- and post-judgment interest at the maximum rate
24   permitted by law;
25           (c)       awarding Plaintiffs their attorneys’ fees, costs, and other expenses
26   incurred in this action; and
27           (d)       awarding Plaintiffs such other and further relief as the Court deems just
28   and proper.
                                                     48
     Case No.                                                                          COMPLAINT
     3507555.1
            Case 1:20-cv-04479-JSR Document 1 Filed 04/05/20 Page 53 of 53


 1                                    JURY TRIAL DEMAND
 2           Plaintiffs demand a trial by jury of all issues so triable.
 3
 4                                               Respectfully submitted,
 5   DATED: April 5, 2020                        DIAMOND McCARTHY LLP
 6
 7                                               By     /s/ Ryan M. Lapine
                                                        Ryan M. Lapine
 8
                                                        ryan.lapine@diamondmccarthy.com
 9                                                      333 S. Hope Street, Suite 4050
                                                        Los Angeles, CA 90071
10                                                      Telephone: (424) 278-2335
                                                        Facsimile: (424) 278-2339
11
                                                        Allan B. Diamond*
12                                                      adiamond@diamondmccarthy.com
                                                        909 Fannin Street, 37th Floor
13
                                                        Houston, TX 77010
14                                                      Telephone: (713) 333-5100
                                                        Facsimile: (713) 333-5199
15
                                                        *Pro hac vice application to be filed
16
17                                               FRIEDMAN KAPLAN SEILER &
                                                 ADELMAN LLP
18                                                    Edward A. Friedman*
19                                                    efriedman@fklaw.com
                                                      Robert J. Lack*
20                                                    rlack@fklaw.com
21                                                    7 Times Square
                                                      New York, NY 10036-6516
22                                                    Telephone: (212) 833-1100
23                                                    Facsimile: (212) 833-1250
                                                      *Pro hac vice application to be filed
24
25                                               Attorneys for Plaintiffs Marc S. Kirschner,
                                                 as Trustee for the NWHI Litigation Trust,
26                                               and Wilmington Savings Fund Society, FSB,
27                                               as successor indenture trustee

28
                                                   49
     Case No.                                                                       COMPLAINT
     3507555.1
